DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the Applicant’s filing on 6/29/2022. Claims 1-6 were previously pending of which claims 1, 2, 4-6 are amended and claim 3 is canceled. Accordingly, claims 1, 2, 4-6 are currently pending and examined below.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all of part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Response to Arguments
Applicant’s arguments, filed 6/2/2022, with respect to the previous objections (Remarks, page 5), with respect to the claim objections (pages 2-3 of the Office Action dated 3/21/2022) have been fully considered and are persuasive and have thus been withdrawn.

Applicant’s arguments, filed 6/2/2022, with respect to the previous rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 (Remarks, pages 5-8), with respect to the rejections under 35 U.S.C. 102(a)(2) and 103 (pages 3-10 of the Office Action dated 3/21/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 20180196431 A1, hereinafter “Goldberg”) in view of Lim (US 20200148196 A1) and in further view of Bathia et al. (US 20190325522 A1, hereinafter “Bathia”).

With respect to claim 1, Goldberg discloses a parking lot management device (Goldberg ¶ 38 and Fig. 4, computer 400) comprising:
a memory (Goldberg Fig. 4, memory 406); and
a processor (Goldberg Fig. 4, processor(s) 404; ¶ 40, “Program instructions for parking program 112 may be stored… for execution by one or more of the respective computer processors 404”) configured to:
after an occupant has alighted in an alighting space… from a vehicle (Goldberg ¶ 22, “a user has dropped off a vehicle in a parking area drop off area”) configured to travel autonomously (Goldberg ¶ 4, “autonomous vehicle to move”), select a first parking position in the parking lot for the vehicle (Goldberg ¶ 28, “vehicle parking function 116 instructs vehicle to move to a temporary parking location”; Fig. 2, step 250);
instruct the vehicle to travel autonomously from the alighting space to the first parking position and to park at the first parking position (Goldberg ¶ 28, “vehicle parking function 116 instructs vehicle to move to a temporary parking location”; Fig. 2, step 250) by transmitting information of the first parking position to the vehicle (Goldberg ¶ 13, “vehicle API 140 receives turn by turn instructions to the new parking location”); 
receive a second parking position from a terminal carried by the occupant (Goldberg ¶ 24, “vehicle parking function 116 calculates … return location of the vehicle's user using the mined vehicle user profile information”; ¶ 20, such as the geo-spatial position of user device 120, email accounts, calendar events, and social network profiles and activity, in which social network activity includes the user's social network activity and other people's social network posts about the user), …; and
instruct the vehicle to travel autonomously from the first parking position to the second parking position and to park at the second parking position (Goldberg ¶ 27, “vehicle parking function 116 instructs vehicle to move to a final parking location”; Fig. 2, step 240). 

Goldberg does not disclose an alighting space located at an entrance of a parking lot.
However, Lim, in the same field of invention teaches an alighting space located at an entrance of a parking lot (Lim ¶ 5, “the driver alights at the entrance to the parking lot”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goldberg to have the alighting space located at an entrance of a parking lot, as taught by Lim, in order to minimize the time to find a parking space for the vehicle and perform parking without necessity of entering the parking lot (see at least Lim ¶ 5).

Goldberg does not disclose from a terminal carried by the occupant, which was selected by an input from the occupant from a plurality of vacant parking positions in the parking lot, the plurality of vacant parking positions being displayed on a display of the terminal.
However, Bathia, in the same field of invention teaches from a terminal carried by the occupant (Bathia ¶ 94, “using the mobile app 122”), which was selected by an input from the occupant from a plurality of vacant parking positions in the parking lot (Bathia ¶ 94, “the citizen or user can select an empty parking space to station the vehicle”), the plurality of vacant parking positions being displayed on a display of the terminal (Bathia ¶ 79, “can provide customized recommendations to users as to the location where they should park”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goldberg to also allow the user to select a vacant parking position in a parking lot using a terminal carried by the occupant, as taught by Bathia, in order to select a parking position that is based on distance from the final destination and based the input of the user (see at least Bathia ¶ 79).

With respect to claim 2, modified Goldberg further discloses the parking lot management device according to claim 1, wherein the processor is further configured to: 
instruct the vehicle to travel autonomously from the first parking position to the second parking position and to park at the second parking position (Goldberg ¶ 27, “vehicle parking function 116 instructs vehicle to move to a final parking location”; Fig. 2, step 240) by transmitting information of the second parking position to the vehicle (Goldberg ¶ 13, “vehicle API 140 receives turn by turn instructions to the new parking location”).

With respect to claim 4, modified Goldberg further discloses the parking lot management device according to claim 2, wherein the processor is further configured to:
receive information (Goldberg ¶ 20, “access to user's social media accounts, emails, and calendar events to mine for vehicle user profile information”) of a return time at which the occupant returns to the parking lot (Goldberg ¶ 24, “an estimated time of return and return location of the vehicle's user using the mined vehicle user profile information”) from the terminal (Goldberg ¶ 20, “User interface 122 operates as a local user interface on user device 120… user interface 122 enables a user to create a profile linking a vehicle to the user”); and
instruct the vehicle to travel autonomously from the first parking position (Goldberg ¶ 27, “where a vehicle is in a temporary parking location”) to the second parking position (Goldberg ¶ 27, “vehicle parking function 116 sends an instruction to the vehicle to move to a final parking location”) and to park at the second parking position not later than the return time (Goldberg ¶ 27, “at a predetermined amount of time before the calculated return time of the vehicle user”) by transmitting information of the second parking position (Goldberg ¶ 13, “vehicle API 140 receives turn by turn instructions to the new parking location”) and information of the return time to the vehicle (Goldberg ¶ 13, “vehicle API 140 receives geo-spatial positioning data of the new parking location and the vehicle determines the turn by turn movements”).

With respect to claim 5, Goldberg discloses a parking lot management method which is performed by a parking lot management device (Goldberg ¶ 38 and Fig. 4, computer 400), a vehicle that is configured to travel autonomously (Goldberg ¶ 4, “autonomous vehicle to move”), and a terminal that is carried by an occupant of the vehicle (Goldberg ¶ 24, “user device 120”), the parking lot management method causing a processor of the parking lot management device (Goldberg Fig. 4, processor(s) 404; ¶ 40, “Program instructions for parking program 112 may be stored… for execution by one or more of the respective computer processors 404”) to perform:
selecting, after the occupant has alighted in an alighting space… from the vehicle (Goldberg ¶ 22, “a user has dropped off a vehicle in a parking area drop off area”), a first parking position in the parking lot for the vehicle (Goldberg ¶ 28, “vehicle parking function 116 instructs vehicle to move to a temporary parking location”; Fig. 2, step 250); 
instructing the vehicle to travel autonomously from the alighting space to the first parking position and to park at the first parking position (Goldberg ¶ 28, “vehicle parking function 116 instructs vehicle to move to a temporary parking location”; Fig. 2, step 250) by transmitting information of the first parking position to the vehicle (Goldberg ¶ 13, “vehicle API 140 receives turn by turn instructions to the new parking location”);
receiving a second parking position from the terminal carried by the occupant (Goldberg ¶ 24, “vehicle parking function 116 calculates … return location of the vehicle's user using the mined vehicle user profile information”; ¶ 20, such as the geo-spatial position of user device 120, email accounts, calendar events, and social network profiles and activity, in which social network activity includes the user's social network activity and other people's social network posts about the user), …; and
instructing the vehicle to travel autonomously from the first parking position to the second parking position and to park at the second parking position (Goldberg ¶ 27, “vehicle parking function 116 instructs vehicle to move to a final parking location”; Fig. 2, step 240).

Goldberg does not disclose an alighting space located at an entrance of a parking lot.
However, Lim, in the same field of invention teaches an alighting space located at an entrance of a parking lot (Lim ¶ 5, “the driver alights at the entrance to the parking lot”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goldberg to have the alighting space located at an entrance of a parking lot, as taught by Lim, in order to minimize the time to find a parking space for the vehicle and perform parking without necessity of entering the parking lot (see at least Lim ¶ 5).

Goldberg does not disclose from the terminal carried by the occupant, which was selected by an input from the occupant from a plurality of vacant parking positions in the parking lot, the plurality of vacant parking positions being displayed on a display of the terminal.
However, Bathia, in the same field of invention teaches from the terminal carried by the occupant (Bathia ¶ 94, “using the mobile app 122”), which was selected by an input from the occupant from a plurality of vacant parking positions in the parking lot (Bathia ¶ 94, “the citizen or user can select an empty parking space to station the vehicle”), the plurality of vacant parking positions being displayed on a display of the terminal (Bathia ¶ 79, “can provide customized recommendations to users as to the location where they should park”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goldberg to also allow the user to select a vacant parking position in a parking lot using a terminal carried by the occupant, as taught by Bathia, in order to select a parking position that is based on distance from the final destination and based the input of the user (see at least Bathia ¶ 79).

With respect to claim 6, Goldberg further discloses a non-transitory storage medium storing instructions (Goldberg Fig. 4, memory 406) that, when executed by one or more processors (Goldberg Fig. 4, processor(s) 404; ¶ 40, “Program instructions for parking program 112 may be stored… for execution by one or more of the respective computer processors 404”), cause the one or more processors to perform functions comprising:
selecting, after an occupant has alighted in… from a vehicle (Goldberg ¶ 22, “a user has dropped off a vehicle in a parking area drop off area”) configured to travel autonomously (Goldberg ¶ 4, “autonomous vehicle to move”), a first parking position in the parking lot for the vehicle (Goldberg ¶ 28, “vehicle parking function 116 instructs vehicle to move to a temporary parking location”; Fig. 2, step 250);
instructing the vehicle to travel autonomously from the alighting space to the first parking position and to park at the first parking position (Goldberg ¶ 28, “vehicle parking function 116 instructs vehicle to move to a temporary parking location”; Fig. 2, step 250) by transmitting information of the first parking position to the vehicle (Goldberg ¶ 13, “vehicle API 140 receives turn by turn instructions to the new parking location”);
receiving a second parking position from a terminal carried by the occupant (Goldberg ¶ 24, “vehicle parking function 116 calculates … return location of the vehicle's user using the mined vehicle user profile information”; ¶ 20, such as the geo-spatial position of user device 120, email accounts, calendar events, and social network profiles and activity, in which social network activity includes the user's social network activity and other people's social network posts about the user), …; and
instructing the vehicle to travel autonomously from the first parking position to the second parking position and to park at the second parking position (Goldberg ¶ 27, “vehicle parking function 116 instructs vehicle to move to a final parking location”; Fig. 2, step 240).

Goldberg does not disclose an alighting space located at an entrance of a parking lot.
However, Lim, in the same field of invention teaches an alighting space located at an entrance of a parking lot (Lim ¶ 5, “the driver alights at the entrance to the parking lot”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goldberg to have the alighting space located at an entrance of a parking lot, as taught by Lim, in order to minimize the time to find a parking space for the vehicle and perform parking without necessity of entering the parking lot (see at least Lim ¶ 5).

Goldberg does not disclose from a terminal carried by the occupant, which was selected by an input from the occupant from a plurality of vacant parking positions in the parking lot, the plurality of vacant parking positions being displayed on the display of the terminal.
However, Bathia, in the same field of invention teaches from a terminal carried by the occupant (Bathia ¶ 94, “using the mobile app 122”), which was selected by an input from the occupant from a plurality of vacant parking positions in the parking lot (Bathia ¶ 94, “the citizen or user can select an empty parking space to station the vehicle”), the plurality of vacant parking positions being displayed on the display of the terminal (Bathia ¶ 79, “can provide customized recommendations to users as to the location where they should park”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goldberg to also allow the user to select a vacant parking position in a parking lot using a terminal carried by the occupant, as taught by Bathia, in order to select a parking position that is based on distance from the final destination and based the input of the user (see at least Bathia ¶ 79).

Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
	Min et al. (US 20120188100 A1) teaches a terminal, apparatus and method for providing a customized auto-valet parking service. 
	Cudak et al. (US 20150241241 A1) teaches identifying cost-effective parking for an autonomous vehicle, including: identifying, by a vehicle parking module, a plurality of available parking spots for parking the autonomous vehicle; determining, by the vehicle parking module, a total cost associated with each of the plurality of available parking spots for parking the autonomous vehicle; and selecting, by the vehicle parking module, a target parking spot in dependence upon the total cost associated with each of the plurality of available parking spots for parking the autonomous vehicle.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN LEONG whose telephone number is (571)272-3396. The examiner can normally be reached Monday - Friday from 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN OLSZEWSKI can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.L./Examiner, Art Unit 3669                                                                                                                                                                                                        

/Nadeem Odeh/Primary Examiner, Art Unit 3669